EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rizvi on 09/03/2021.
The application has been amended as follows: 
Claim 10 (Currently Amended) The beach blanket of claim 8, wherein said border defines a pair of lateral edges and a pair of longitudinal edges, said elastic member permitting said pair of lateral edges and said pair of longitudinal edges to resiliently expand and contract.
Claim 18 (Currently Amended) The beach blanket of claim 8, wherein said elastic member comprises any of an elastic band separately enclosed within said border, or an elastic material that is interwoven with said border.
Reasons for Allowance
Claims 1-4, 6-8, 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 19, and 20.
Regarding Claims 1, 19 and 20, the prior art of Bloxson (US 5520364) teaches: a beach blanket (11- Fig. 2) with a rectangular/stretchable panel (11 – Fig. 2) that has bags that can be filled with sand on either edge. The bags are not invertible, do not have an opening and/or suggest an opening/cavity, and furthermore cannot be reclosed/opened through the use of a drawstring. Additionally, Bloxson does not disclose that the panel has a border surrounding the perimeter that allows the panel to expand or contract. Burgin (WO 2010103307) teaches: the proper type of sand bag with drawstring and ability to Wilson (WO 9959452) teaches: a towel mat with an elastic member surrounding the perimeter, however, again this combination would not render obvious as there is no use of sand bags as well as the fact that it cannot ‘resiliently stretch or expand in length’. 
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/8/2021